                    Case 2:18-cr-00092-RAJ Document 208 Filed 12/02/20 Page 1 of 2




 1                                                               HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8    UNITED STATES OF AMERICA,                       Case No. CR-18-0092-RAJ
 9
                                     Plaintiff,       NOTICE OF APPEARANCE
10                        v.

11    BERNARD ROSS HANSEN, and
      DIANE RENEE ERDMANN,                            [Clerk’s Action Required]
12
                                     Defendants.
13

14   TO:                THE CLERK OF THE COURT

15   AND TO:            ALL PARTIES AND COUNSEL OF RECORD

16             YOU AND EACH OF YOU will please take notice that Anna F. Cavnar of Calfo Eakes
17   LLP hereby appears in the above-entitled action for defendant Bernard Ross Hansen, and requests
18   that all further papers and pleadings be served upon the undersigned attorneys at the address below
19   stated.
20             //
21

22             //
23

24             //
25

     NOTICE OF APPEARANCE                                                               LAW OFFICES
                                                                                    CALFO EAKES LLP
     (Case No. 18-cr-0092-RAJ) - 1                                           1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 208 Filed 12/02/20 Page 2 of 2




 1          DATED this 27th day of November, 2020.

 2                                         CALFO EAKES LLP

 3                                         By         s/Angelo J. Calfo
                                                Angelo J. Calfo, WSBA# 27079
 4                                              Patty A. Eakes. WSBA #18888
                                                Henry C. Phillips, WSBA #55152
 5                                              Anna F. Cavnar, WSBA #54413
                                                1301 Second Avenue, Suite 2800
 6                                              Seattle, WA 98101
                                                Telephone: (206) 407-2200
 7                                              Fax: (206) 407-2224
                                                Email: angeloc@calfoeakes.com
 8                                                      pattye@calfoeakes.com
                                                        henryp@calfoeakes.com
 9                                                      annac@calfoeakes.com

10
                                           Attorneys for Defendant Bernard Ross Hansen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     NOTICE OF APPEARANCE                                                         LAW OFFICES
                                                                              CALFO EAKES LLP
     (Case No. 18-cr-0092-RAJ) - 2                                     1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101-3808
                                                                      TEL (206) 407-2200 FAX (206) 407-2224
